 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDura-Vent Corporation and Sheet Metal WorkersInternational Association, Local Union No. 355of Northern California, AFL-CIO. Case 20-CA-15339July 30, 1981DECISION AND ORDEROn May 4, 1981, Administrative Law Judge Clif-ford H. Anderson issued the attached Decision inthis proceeding.' Thereafter, Respondent and theCharging Party filed exceptions and supportingbriefs. Subsequently, the General Counsel filed ananswering brief in opposition to the exceptionsfiled by Respondent.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Dura-VentCorporation, Redwood City, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.On May 5, 1981, the Administrative Law Judge issued an erratum tohis Decision.Respondent has excepted, illter alia, to the Administrative LawJudge's recommendation that it be ordered to bargain with the ChargingParty, submitting that such a order is improper because a question con-cerning representation has been raised in Case 20-RC 15184. We find nomerit in Respondent's exception. The Board authorized the Regional Di-rector to process Case 20-RC 15184 to a conclusion in the face of theoutstanding complaint in the instant case because it concluded that a fairelection could still be conducted. See NLRB Casehandling Manual (PartTwo) Representation Proceedings, sec. 11730.5. Further, we note that theAdministrative Law Judge's recommended Order is narrowly drawn.Rather than requiring Respondent to bargain generally with the ChargingParty, it merely requires Respondent to engage in limited bargaining toremedy the precise unfair labor practice found. See par. 2(a) of the Ad-ministrative Law Judge's recommended Order. Under the circumstancesherein, we conclude that such a remedial order is appropriate.DECISIONSTA'TEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard before me on March 10, 1981, atSan Francisco, California, pursuant to a complaint andnotice of hearing issued by the Regional Director forRegion 20 of the National Labor Relations Board onJune 27, 1980, based on a charge filed on May 8, 1980,by Sheet Metal Workers International Association, LocalUnion No. 355 of Northern California, AFL-CIO (theCharging Party or the Union) against Dura-Vent Corpo-ration (Respondent).The complaint, as amended orally at the hearing, al-leges that Respondent eliminated an employee classifica-tion from a unit represented by the Charging Party with-out offering the Charging Party an opportunity to meetand bargain regarding the elimination in violation of Sec-tion 8(a)(1) and (5) of the National Labor Relations Act,as amended (the Act). It further alleges that Respondentaccomplished this change by offering employees in theclassification increased wages and benefits if they accept-ed promotions out of the unit, by threatening demotionsif they refused, and by granting increases to those em-ployees who accepted the new position, in violation ofSection 8(a)(1) of the Act. Respondent denies it has vio-lated the Act.All parties were given full opportunity to participateat the hearing,' to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally, and tofile post-hearing briefs.Upon the entire record herein, including post-hearingbriefs submitted by the General Counsel, Respondent,and the Charging Party, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT21. JURISDICTIONRespondent is a California corporation with a place ofbusiness in Redwood City, California, where it is en-gaged in the manufacture and sale of metal products. Inthe course of its business operations Respondent annuallyenjoys a gross dollar volume of business in excess of$500,000 and sells and ships products of a value in excessof $50,000 directly from its Redwood City facility topoints outside the State of California.11. LABOR ORGANIZATIONThe Charging Party is a labor organization within themeaning of Section 2(5) of the Act.At the commencement of the hearing a representative of United Elec-trical, Radio and Machine Workers of America, moved for permission tomake a sound recording of the proceeding. The motion was denied.Immediately thereafter a representative of KPIX, Channel 5, a localtelevision station, moved for permission to film portions of the proceed-ing. The General Counsel and the Charging Party opposed the motion. Idenied the motion based on the Board's traditional position opposingfilming in the courtroom. See, for example, the National Labor RelationsBoard Administrative Law Judge's manual, par. 17118.1. 1 judiciallynotice that recent statutory and decisional law increasingly admits ofmedia access to courtrooms. In my view, however, if the Board's posi-tion regarding such activities is to be changed it should be done by theHoard and not by an administrative law judge." There was essentially no dispute concerning relevant facts. Unlessotherwise noted these findings are based on the pleadings, stipulations,admissions, unchallenged documents of the parties, and uncontested testi-mony of credible witnesses.257 NLRB No. 83430 DURA-VENT CORPORATION111. THE AI.LEGED UNFAIR ABOR PRACI'ICESA. The Events1. BackgroundSince 1965, the Charging Party has represented em-ployees of Respondent in the following unit:All sheet metal production workers and trainees, in-cluding local pick-up and delivery truck drivers; ex-cluding all other employees, office clerical employ-ees, guards, and supervisors as defined in the Act.The unit is an appropriate unit for purposes of collectivebargaining within the meaning of Section 9(b) of theAct. The parties have negotiated a series of collective-bargaining agreements, including one effective by itsterms from December 1, 1977, through January 15, 1981.That contract set wage and benefit rates for various clas-sifications of employees within the unit. Included in thecontract and in the unit are the classifcations "leadman"and "working foreman."2. Respondent decides to change its employeeclassification3In or about April 1980 Respondent's labor relationsconsultant advised Respondent that it should considertaking certain actions to make the Employer's operationsbetter able to resist a possible strike by unit employees. Itwas determined that Respondent could better functionduring a strike by eliminating the working foreman clas-sification and creating a new class of supervisors whowould be explicitly excluded from the unit and alignedwith management rather than the Union in any dispute.3. The management-employee meeting andsubsequent changes4On or about May 1, 1980,5 Respondent's agents metwith the employees who were employed in the classifica-tion working foreman.6The employees were told by Re-' The advice to initiate a change in the unit and Respondent's actionsthereon were not disputed by Respondent. These findings are based onthe correspondence between the parties and on the credible and undeniedtestimony of Michael Eisenscher that he heard Ray ;etterlein, Respond-ent's admitted agent and labor relations consultant, explain his advice toRespondent and Respondent's motive for making the changes described.Such testimony is not hearsay and may therefore be received for thetruth of the matter. See Fed. R. Evid 801(d)(2)T lhe General Counsel adduced credible testimony, concerning thismeeting from Del Rio, Corvello, and Florez With the sole exception ofthe identity of one of several admitted agents of Respondent attendingthe meeting, Respondent did not dispute the testimony of the witnesses.The parties further stipulated that II other employees at the meetingwould have testified consistently with the above-named employees Whatfollows is a cursory composite of the undisputed events augmented bystipulations of the parties concerning subsequent wage changes.' All dates are 19SO unless otherwise indicated.6These employees u ere:Jose AlvarezMiguel ArreolaSalvador ChaconMariano ChavezLUriel ChavezCesar LopezFelix MedinaCarlos MonterruhioLotuis NunczRamon Ornelasspondent's agents that they were being offered new jobsclassified "supervisor" with attendant wage increases of$1 per hour and certain fringe benefit increases. The in-creases were to be coupled with concomitant removalfrom inclusion within the unit, exclusion from coverageunder the collective-bargaining agreement, and loss ofunion membership. Those who did not accept the pro-motions were to be demoted to a lower unit classificationpaying 50 cents per hour less.A second meeting was held with the employees a fewdays later at which time most elected to accept the su-pervisor positions. In some cases additional individualconversations were held between agents of Respondentand employees before the position was accepted. In anycase all the employees soon accepted the new positionsand received the promised increases effective on orabout May 5.7The employees were required to sign aletter dated May 1, on Respondent's stationery, ad-dressed to the Charging Party which stated:The following people have accepted supervisorypositions at Dura-Vent and will no longer be Unionmembers. They are requesting withdrawal cardsand a refund of any dues which they had paidahead.The letter was thereafter sent to the Union.The employees had been union members and hadsigned union checkoff forms provided for them underthe contract,8whereby the Employer deducted from em-ployee wages and remitted to the Union periodic duespayments. Upon the promotion of the employees in ques-tion, Respondent stopped remission of their dues to theUnion.4. The supervisory status of the employeesThe pleadings establish that no employees in the unitare statutory supervisors and further that the contractualclassifications, including working foreman, are unit posi-tions. Thus, technically the pleadings have met the Gen-eral Counsel's burden of showing that the employeesclassified as working foremen were employees ratherthan statutory supervisors prior to their promotion andchange in job titles. Further, the record contains credibletestimony from Monterrubio, Del Rio, and Ramon Orne-las that, as working foremen, they did not have the au-Antonio Del RioAlfonso GonzalezTony OrnelasArturo ValenciaMonterrubio at the time was classified as a leadman apparently through aclerical error. When he subsequently pointed out his leadman status tomanagement, he was immediately promoted to working foreman For allrelevant purposes he may he treated as similiarly situated with the work-ing foreman.' All the employees involved received SI-per-hour increases save forMariano Chavez and Tony Ornelas, who recceied increases of $1.50 perhour, and Arturo Valencia, who received an increase of S1.25 per hourAntonio Del Rio did not initially accept the position and received an ini-tial sage decrease of 50 cents per hour Soon thereafter he suffered amedically caused employmentt hiatus Upon his return to the job he ac-cepted the promotion and received the promised increase.H While the contract contains a union-security clause, i effect 5,as su-perseded in February 19) as the result of a union-security clause decerti-fication election431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthority to hire, fire, or effectively recommend the hire orfire of employees. Nor did they grant employees vaca-tion or sick leave or participate in the handling of em-ployee grievances. While there was evidence that theemployees had a role in the general direction and train-ing of the employees and in maintaining product qualitycontrol, this evidence is clearly insufficient to support afinding that the working foremen were supervisorswithin the meaning of Section 2(11) of the Act.As "supervisors" following their promotion the em-ployees spent a substantial part of their time engaged inunit work.'While the General Counsel took the positionthat the employees acting in the newly created classifica-tion exercised or were authorized to exercise the authori-ties described in Section 2(11) of the Act, the record isnot clear on the issue.0In view of my determination,infra, it is unnecessary to make any findings concerningthe supervisory status of the employees after their pro-motion.5. Contacts between Respondent and the UnionThe Union received the list of employees who wishedto withdraw from the Union on or about May 3 or 4.This was the first notice received by the Union regard-ing the events in question.The Union's business manager thereafter spoke by tele-phone with Respondent's agents and informed them theycould not "arbitrarily transfer the people out of the bar-gaining unit." On May 13 Ray Vetterlein wrote theUnion and described in some detail the changes made. Inhis letter he noted the Union's earlier expressions of pro-test regarding the changes. He offered to meet with theUnion but did not offer to reconsider the changes. Hisletter noted in part:It is really up to you. I'm hardly going to getinto a dispute with you at this point as by the timewe got the matter to arbitration the contract wouldexpire anyway so anything we did in a formal pro-ceeding would be fairly academic.The Union thereafter pursued its case through theBoard while Respondent sought to handle any differ-ences under the contract grievance procedures.B. A nulyssis and Conclusion "'Respondent threatened employees with wage reduc-tions unless they accepted different positions which re-9 There is also no doubt and I fild that the a;mounln of unit ki ork doneby the promoted employees was significant. The transfer of this workhad a substantial impact on the unit."' Respondent i creating the position clearly llfornmed the promotedemployees that hey were aulthorized to exercise supervisor authorityThere is little evidence that the employees in actuality assunied uch alu-thority" At the commeencement of the hearilng Respondent mnoved that thlliscase be deferred to the arbitration process conltained in the contract. Idenied that motion and realffirm that rulinig here. 'Ihe issues il the instantcase go to( the scope of Respondell' t s recognition of the Ulion, the stalu-tory rights of the eniplosNees involvled. and the legal rights of Respondentto undertake the actions it did. These matters are wilhin the special corn-petence of the Board rather thann ii arbitralor. See, c g. h1i t InacondaCompany. 224 NL RI 1(041 (lQ76). enr fd 578 F 2d 1385 (9th Cir 1978):quired them to abandon their position within the unit,their union membership, and the rights of employeesgenerally under the Act. They were to become agents ofmanagement. Such conduct by Respondent required em-ployees to forgo their existing rights or suffer a monetarypenalty. In so doing Respondent violated Section 8(a)(l)of the Act.Respondent also offered to promote and did promotethose employees employed as working foremen to posi-tions outside the unit, thereby eliminating the classifica-tion of working foreman and assigning unit work to em-ployees not covered by the collective-bargaining agree-ment. Respondent undertook these actions without pro-viding the Union with notice of or an opportunity tobargain regarding the changes. Confronted with the faitaccompli, the Union was thereafter denied an opportunityto bargain effectively over the changes. Respondent'swillingness to handle the matter under the contractgrievance language is not the legal equivalent of an offerto bargain.No dispute exists that an employer may promote indi-viduals in the unit to supervisory position outside theunit. The General Counsel's cited case, Kendall College,228 NLRB 1083 (1977), and cases cited therein stand forthe proposition that the removal of employees in a classi-fication in the bargaining unit by means of the investitureof supervisory status creates a duty to bargain concern-ing the action if a significant amount of unit work is in-volved. Thus, if the newly created classification carrieswith it supervisory responsibilities which have an impacton the unit, then Respondent violates the Act if it unilat-erally implemented such changes. There is no doubt thata significant amount of unit work is involved herein. Ihave not found that the new allegedly supervisory posi-tions were supervisory within the meaning of Section2(11) of the Act on this record. Were the employees inthe supervisory position not statutory supervisors, how-ever, a violation would still occur and the remedy wouldbe no less. This is so because when employees are unilat-erally removed from the unit-whether they remain em-ployees or are transmuted into statutory supervisors-theUnion is denied its opportunity to bargin over changeshaving a significant impact on the unit it represents.Thus, I find a violation of Section 8(a)(5) of the Act asalleged, without determining the statutory supervisorystatus of the employees after receiving the title "supervi-sor" in May.Upon the foregoing findings of fact and the entirerecord herein, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all times material herein, the Union has been andis now the exclusive bargaining representative of Re-Waron Pow lr CSho ay/ (i'mlpayl. /in., 230 N RB 576 (1977); GeneralAImcruan lrun portaton Corporation. 228 NI. RIi 808 (1977).432 DURA-VENT CORPORATIONspondent's employees in the following unit which is ap-propriate within the meaning of Section 9(b) of the Act:All sheet metal production workers and trainees, in-cluding local pick-up and delivery truck drivers; ex-cluding all other employees, office clerical employ-ees, guards, and supervisors as defined in the Act.4. On or about May 1, 1980, by threatening the em-ployees listed in footnote 6 of this Decision with demo-tions and wage reductions unless they accepted positionsoutside the bargaining unit described above, Respondentviolated Section 8(a)(1) of the Act.5. Respondent, by undertaking the following changesin employee working conditions in May 1980 withoutprior notice to or without affording the Union an oppor-tunity to meet and bargain with respect to the action andits effects, has violated Section 8(a)(5) and (1) of the Act:(a) By offering to promote and promoting the employ-ees listed in footnote 6 of this Decision to positions out-side the bargaining unit.(b) By granting increases in said employees' wages andbenefits.(c) By eliminating the unit classification "workingforeman."(d) By assigning bargaining unit work to individualsnot covered by the collective-bargaining agreement.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMI-I)YHaving found that Respondent has engaged in viola-tions of Section 8(a)(5) and (1) of the Act, I shall order itto cease and desist therefrom and to take certain affirma-tive actions to remedy the unfair labor practices and toeffectuate the purposes of the Act. 12As I have found that Respondent has failed to meetand bargain with the Union concerning the terms andconditions of employment of the employees formerlyclassified as working foremen, I shall affirmatively orderRespondent to do so. As the Board ordered in KendallCollege, supra, and for the reasons cited therein, I shallorder Respondent to restore the status quo ante regardingthe shift of employees outside the bargaining unit, condi-tioned upon the affirmative desire of the employees asexpressed through their bargaining agent.A normal remedy for employee losses in wages andbenefits through unilateral changes is a make-wholeorder. The Board does not require that employees forgoincreases in wages and benefits. Where it is impossible todetermine if the unilateral changes in their entirety havebeen detrimental or beneficial, the Board issues a restora-tion order conditioned upon the affirmative desires of theaffected employees as expressed through their bargainingagent. Kendall College, supra, Herman Sausage Co., Inc.,122 NLRB 168 (1958). 1 shall do so here.If the bargaining representative elects such a restora-tion of benefits, a general order requiring Respondent tomake all omitted payments required under the contract12 The parties agreed that any remedial notice to employees shouldappear in both Spanish and English language ersions.had it been applied to the employees after their promo-tion here is sufficient. Any specific determination ofamounts and the identity of recipients of the paymentswill be deferred to the compliance stage of these pro-ceedings if it becomes necessary. J. F. Swick InsulationCo., Inc., 247 NLRB 626 (1980).The Union requested that it be reimbursed for the lossof dues payments it would have received from the em-ployees who signed the employer-prepared checkoff can-cellation and membership resignation letter.13 While notseparately alleged as a violation of Section 8(a)(5) and(1), Respondent's wrongful actions clearly included itsrepudiation of the checkoff provision. It was responsiblefor the employees' withdrawal of their previous checkoffrequests and their loss of union membership. There is un-challenged evidence that the promoted employees hadhad their union dues remitted by checkoff up until thetime of the signing and sending of the withdrawal letterand further evidence that no dues were received by theUnion thereafter. Under these circumstances, the Boardrequires that the Union be made whole for its loss. J. F.SwKick Insulation Co., Inc., supra; Ogle Protection Service,Inc., 183 NLRB 682 (1970).If the Union elects to have previous conditions re-stored, calculations of the sums and payments necessaryto make employees whole shall be calculated in accord-ance with normal Board policy. See F: W. WoolworthCompany, 90 NLRB 289 (1950). In that event, however,dues payments to the Union may be offset against suchpayments in the manner set forth in Ogle Protection Serv-ice. Inc., supra.Appropriate interest on any amounts due shall be cal-culated and paid in accordance with the Board's policiesset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue the followingrecommended:ORDER 'The Respondent, Dura-Vent Corporation, RedwoodCity, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening employees with demotions and wagereductions unless they accept positions outside the bar-gaining unit.(b) Taking the following action unilaterally withoutgiving the Union notice and an opportunity to bargain:':' Respondent opposed the Union's requested remedy. The GeneralCounsel did not join or oppose this request, even though the GeneralCounsel had prior notice of the Union's request The Union requestedthis rentedy at the hearing and again in its brief (which was filed signifi-cantly earlier than were those f the other parties). On brief the GeneralCounsel sought "all appropriate relief' without greater specificityI t the eeut no exceptions are filed as provided by Sec 102.46 ofthe Rule, and Regulations of the National L.abor Relations Board, thefindings. coinclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations. he adopted by the Board andhecome its findings. conclusions. and Order. and all objections theretoshall he deemed %saised for all purposes433 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) Offering to promote and promoting unit employeesto positions outside the bargaining unit.(2) Granting increases in employee wages and chang-ing employee benefits.(3) Eliminating the bargaining unit job classification"working foreman."(4) Assigning bargaining unit work to individuals notcovered by the collective-bargaining agreement.(c) Requiring employees to withdraw from the Union,canceling employee dues-checkoff agreements, and fail-ing and refusing to withhold and remit to the Union duesmoneys consistent with valid employee authorizedcheckoff forms authorized under a valid collective-bar-gaining agreement.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative actions to remedythe unfair labor practices found and to effectuate thepolicies of the Act:(a) Upon request meet and bargain collectively withSheet Metal Workers International Association, LocalUnion No. 355 of Northern California, AFL-CIO, re-garding the terms and conditions of employment of thoseemployees formerly classified as "working foreman."(b) If the Union so desires, revoke and cease utilizingthe new employee classification "supervisor" and restoreto their previous classification of "working foreman"those employees who were reclassified from "workingforeman" to "supervisor."(c) If the Union so desires, revoke and cease givingeffect to the wage and benefit levels paid to the employ-ees who were reclassified "supervisors" from "workingforeman" and restore their previous wages and benefits.(d) If the Union so desires, make employees who werereclassified "supervisors" from "working foreman"whole for any loss of wages and fringe benefits they mayhave suffered by virtue of their loss of contractually es-tablished wages and benefits; said make-whole require-ment, with appropriate interest, shall include appropriatehealth, welfare, pension, and other payments on behalf ofemployees to be determined consistently with the portionof this Decision entitled "The Remedy."(e) Make the Union whole for any loss of dues, withappropriate interest thereon, suffered as a result of Re-spondent's actions in causing employees to withdrawfrom the Union and in failing to comply with the check-off provisions of the collective-bargaining agreement, asprovided in the portion of this Decision entitled "TheRemedy."(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords and other data necessary and appropriate to allowcalculation of the payments due under the terms of thisOrder and to allow verification of Respondent's compli-ance with this Order's terms.(g) Post at its place of business in Redwood City, Cali-fornia, copies of the attached notice marked "Appen-dix" 5 and a Spanish language equivalent thereof. Copies1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-of said notices, on forms provided by the Regional Di-rector for Region 20, after being duly signed by Re-spondent's representative, shall be posted for 60 consecu-tive days thereafter, in conspicious places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(h) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT threaten employees with demo-tions and wage reductions if they do not accept po-sitions outside the bargaining unit.WE WIl.L NOT take the following actions unilater-ally without giving Sheet Metal Workers Interna-tional Association, Local Union No. 355 of North-ern California, AFL-CIO, notice and an opportuni-ty to bargain concerning the proposed actions andtheir consequences:Offer to promote and promote unit employeesto positions outside the bargaining unit.Grant increases in employee wages and changeemployee benefits.Eliminate the bargaining unit job classification"working foreman."Assign bargaining unit work to individuals notcovered by the collective-bargaining agreement.WE WILL NOT require employees to withdrawfrom the Union, cancel their dues-checkoff agree-ments, or fail and refuse to withhold from employeewages and remit to the Union dues moneys consist-434 DURA-VENT CORPORATIONent with valid employee authorized checkoff provi-sions pursuant to a valid collective-bargainingagreement.WE Wll.l NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL upon request meet and bargain collec-tively with Sheet Metal Workers International As-sociation, Local Union No. 355 of Northern Califor-nia, AFL-CIO, regarding the terms and conditionsof employment of those employees formerly classi-fied as "working foremen."WE Wii.L, if the Union so desires, revoke andcease utilizing the new employee classification "su-pervisors" and restore to their previous classifica-tion, "working foreman," those employees whowere reclassified from "working foreman" to "su-pervisor."WE WI.l , if the Union so desires, revoke andcease giving effect to the wage and benefit levelspaid to the employees who were reclassified "super-visors" from "working foreman."WE WILL, if the Union so desires, make employ-ees who were reclassified "supervisors" from"working foreman" whole for the loss of wages andfringe benefits they may have suffered by virtue oftheir loss of contractually established wages andbenefits; said make-whole requirement shall includeappropriate interest and also appropriate health,welfare, pension, and other payments on behalf ofemployees, with interest.WE WILL pay to the Union any loss of dues, withappropriate interest, suffered as a result of ouraction in causing former "working foreman" em-ployees to withdraw from the Union and in failingto comply with the checkoff provisions of the col-lective-bargaining agreement.DURA-VENT CORPORATION435